Citation Nr: 1543482	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  99-99 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for right hand condition/injury.  

2.  Entitlement to service connection for head injury and/or residuals of a head injury.  

3.  Entitlement to service connection for migraines, to include as secondary to a service-connected disability.  

4.  Entitlement to service connection for hearing loss in the right ear, to include as secondary to a service-connected disability.  

5.  Entitlement to service connection for a respiratory disorder, to include as a result of asbestos exposure.  

6.  Entitlement to disability compensation pursuant to 38 U.S.C.A. § 1151 for hepatitis C claimed to have resulted from dental treatment at the Dayton VA hospital in February or March 2000.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran and his friend


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from June 1975 to June 1977.  He also had a period of active duty for training (ACDUTRA) in the Naval Reserve following his period of service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In June 2015, the Veteran testified at a travel board hearing conducted at the Cleveland RO before the undersigned.  A copy of the transcript has been associated with the claim folder.  

This appeal was processed using the Veteran's Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the claim.


The issue of tinnitus was raised by the record during the June 2015 hearing (see Hearing Transcript, pp. 13-14) but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

The issues of entitlement to service connection for residuals of a head injury, entitlement to service connection for headaches, to include as secondary to a service-connected disability, and entitlement to service connection for hearing loss in the right ear is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  During the June 2015 hearing, prior to the promulgation of a decision in the appeal, the Veteran testified that he wished to withdraw from appellate review his appeal of his claims seeking service connection for right hand condition/injury, and entitlement to disability compensation pursuant to 38 U.S.C.A. § 1151 for hepatitis C claimed to have resulted from dental treatment provided at the Dayton VA hospital in February or March 2000.  

2.  The Veteran's exposure to asbestos while in service is conceded. 
 
3.  A respiratory disability manifested by shortness of breath and diagnosed as chronic obstructive pulmonary disorder (COPD) was not shown in service or for many years thereafter, and is unrelated to active duty service or to asbestos exposure therein. 






CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of the claims for service connection for right hand condition/injury, and the claim for entitlement to disability compensation pursuant to 38 U.S.C.A. § 1151 for hepatitis C claimed to have resulted from dental treatment provided at the Dayton VA hospital in February or March 2000, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).  

2.  A respiratory disability manifested by shortness of breath, diagnosed as COPD, was not incurred in or aggravated by service, and is not related to service or to asbestos exposure. 38 U.S.C.A. §§ 1110 , 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159 , 3.303, 3.304 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board will address the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)(2014).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and development action needed to arrive at a decision has been accomplished.  In this respect, through the March 2011 and July 2011 notice letters, the Veteran received notice of the information and evidence needed to substantiate his claim.  Thereafter, he was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claims.  

The Board finds that the above-referenced notice letters satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In the letters, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned notice letters.  The March 2011 notice letter sought additional information from the Veteran regarding his claimed exposure to asbestos, to include where, when, and how he was exposed to asbestos, and what additional factors/substances he may have had exposure to both during and following service.  In addition, both letters provided the Veteran with information regarding the type of evidence necessary to establish a disability rating and an award of an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 472 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Board finds that the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the notice requirements of the VCAA.  

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claims on appeal.  The Veteran's service treatment records as well as all identified and available VA and private treatment records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the service connection claims adjudicated herein.  Significantly, neither the Veteran, nor his representative, has otherwise alleged that there are any outstanding medical records probative of his claims on appeal that need to be obtained.  

In addition, the Veteran was afforded a VA medical examination for his claimed disability in May 2011.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA examination was predicated on a physical examination of the Veteran as well as consideration of the medical records in the Veteran's claims file and the Veteran's reported history.  Additionally, the medical opinion provided was predicated on a complete review of the claims file, considered all of the pertinent evidence of record, to include statements given by the Veteran at the time of the VA examination, and provided a complete rationale for the opinions stated.  The Board finds that examination report in conjunction with the medical opinion provided contains sufficient evidence by which to decide the claim, particularly regarding whether the claimed disability can be attributed to his period of service, to include his asbestos exposure.  The Board finds that collectively, the examination report and opinion are adequate for purposes of rendering a decision in the instant appeal.  38 C.F.R. §4.2 (2014); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As such, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to claim decided herein has been met. 38 C.F.R. § 3.159(c)(4).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome here, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


II.  Analysis

Service Connection for Right Hand Condition and Entitlement to Disability Compensation pursuant to 38 U.S.C.A. § 1151 for Hepatitis C

A veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204 (2014).  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d) (West 2014); 38 C.F.R. §§ 20.101, 20.202 (2014).  
	
As previously discussed herein, the July 2011 rating decision denied service connection for the right hand condition and further denied entitlement to disability compensation under 38 U.S.C.A. §1151 for hepatitis C.  In his August 2011 notice of disagreement (NOD), the Veteran appealed the denial of these claims, and he perfected his appeal in his June 2012 VA Form 9.  

However, before the matter was adjudicated by the Board, during the June 2015 hearing, the Veteran testified that he wished to withdraw from appellate review his appeal of his claims seeking service connection for the right hand condition and entitlement to disability compensation under 38 U.S.C.A. § 1151 for Hepatitis C.  See June 2015 Hearing Transcript (T.), p. 2.  

In view of the Veteran's expressed desire, the Board concludes that further action with regard to his claims of service connection for a right hand condition and entitlement to disability compensation pursuant to 38 U.S.C.A. § 1151 for hepatitis C is not appropriate.  38 U.S.C.A. § 7105(d) (West 2014); 38 C.F.R. § 20.204 (2014).  The Board does not have jurisdiction over the withdrawn issues and, as such, must dismiss the appeal.  See 38 U.S.C.A. § 7105(d) (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2014).  

Respiratory Disability manifested by Shortness of Breath

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; in-service occurrence or aggravation of a disease or injury; and a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for certain chronic diseases, including bronchiectasis, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

In rendering a decision on appeal, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

In this case, the Veteran is claiming entitlement to service connection for a respiratory disability manifested by "shortness of breath."  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that VA must construe a claim for service connection to include any disability that may reasonably be encompassed by the claimant's description of the claim).  It is his contention that this disorder resulted from his exposure to asbestos while serving on a naval vessel during his period of military service.  

The Board notes that there is no specific statutory or regulatory guidance with regard to claims for service connection for asbestos-related diseases.  However, in 1988, VA issued a circular on asbestos-related diseases which provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VA Adjudication Procedure Manual, M21-1, part VI, para. 7.21 (Oct. 3, 1997) (hereinafter "M21-1").  Subsequently, an opinion by the VA General Counsel discussed the development of asbestos claims.  VAOPGCPREC 4-2000 (April 13, 2000).

The Board notes that the aforementioned provisions of M21-1 were rescinded and reissued as amended in a manual rewrite (MR) in 2005.  See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29, entitled "Developing Claims for Service Connection for Asbestos-Related Diseases," and Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9, entitled "Service Connection for Disabilities Resulting from Exposure to Asbestos."  

VA must analyze the Veteran's claim of entitlement to service connection for an asbestos-related disorder under these administrative protocols using the following criteria.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  The latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of disease.  The exposure may have been direct or indirect, and the extent or duration of exposure is not a factor.  M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29a.

The Manual provides that VA must determine whether military records demonstrate evidence of asbestos exposure in service; whether there is pre-service and/or post-service evidence of occupational or other asbestos exposure; and then make a determination as to the relationship between asbestos exposure and the claimed diseases, keeping in mind the latency and exposure information pertinent to the veteran.  M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9h.

The Veteran's military personnel records reflect that he was assigned to the U.S.S. Corry during his period of service, and that his service rating was seaman (SN) and his Navy Enlisted classification Code was electrical/mechanical equipment repairman (9760).  As such, the Veteran may have been exposed to asbestos during his military service.  In the May 2012 Statement of the Case (SOC), the RO conceded the Veteran's exposure to asbestos, and the Board agrees with this determination.  However, after reviewing the evidence of record, the Board determines that service connection is not warranted for this disorder.  

First, turning to the service treatment records, the Board notes that the clinical evaluation of the Veteran's ears, nose, mouth and throat, as well as his lungs and chest was shown to be normal at the June 1975 enlistment examination.  The Veteran also denied a history of respiratory problems, to include shortness of breath, pain or pressure in his chest, chronic cough and chronic or frequent colds in his medical history report.  In April 1976, the Veteran was seen at the military dispensary with complaints of sharp pain around the center of his chest and left shoulder of three days duration.  The Veteran reported to experience pain predominantly while coughing.  The treatment provider described the Veteran's cough as productive and yellowish in color.  On physical examination, the chest and heart were described as "not steady," and the treatment provider appears to have written the words "no rhythm to chest" although the actual words jotted down are somewhat hard to decipher.  In addition, the treatment provider observed signs of wheezing when evaluating the lungs.  Based on his evaluation of the Veteran, as well as his review of the diagnostic records, the treatment provider appears to have assessed the Veteran with having pneumonia.  Several days after this treatment visit, clinical records also dated in April 1976 reflect that the Veteran presented at the military dispensary for follow-up treatment and care of his pneumonia, at which time, he reported to have an ongoing cough that was non-productive.  He denied any lingering chest pain but did note to have residual chest congestion.  Physical examination of the lungs was clear to percussion and auscultation, and evaluation of his sinus cavity revealed slight congestion but no evidence of pain.  It was noted that the Veteran's pneumonia had resolved but he still had slight upper respiratory infection.  The remainder of the Veteran's service treatment records is absent any complaints of, or treatment for, respiratory problems, and at the June 1977 examination pursuant to his separation from service, the clinical evaluation of the sinuses, ears, nose, mouth, throat, lungs and chest was absent any abnormalities.  Although the Veteran reported a history of chronic cough, he denied a history of shortness of breath and/or pain or pressure in the chest.  Moreover, the Veteran's chronic cough was not attributed to a respiratory disorder, and in the 'Physician's summary and elaboration of all pertinent data' section, the medical examiner noted that the Veteran was presently in good health.  Additionally, at the May 1978 examination pursuant to the Veteran's period of ACDUTRA, the clinical evaluation of the lungs, chest, sinuses, ears, nose, mouth and throat was shown to be normal.  Furthermore, the service treatment records associated with the Veteran's period of ACDUTRA are negative for evidence of respiratory problems.  

The evidence clearly shows the Veteran's complaints of respiratory symptoms as well as a diagnosis of pneumonia during his period of service.  However, the Board finds that the weight of the evidence demonstrates that during the Veteran's service there was no combination of manifestations sufficient to identify symptoms associated with a respiratory disorder manifested by shortness of breath, namely COPD - the current respiratory disability the Veteran is seeking service connection for.  Although the clinical records reflected evidence of pneumonia and slight upper respiratory infection in service which resolved with treatment, there were no actual clinical findings of COPD or any respiratory disability manifested by shortness of breath.  Indeed the Veteran consistently denied a history of shortness of breath and/or pain or pressure in his chest when completing his medical history reports.  Thus, while the Veteran underwent an episode of pneumonia and an episode of an upper respiratory infection in service, these were acute and transitory in nature, and the service treatment record do not indicate that he was diagnosed with having COPD or any respiratory disability manifested by shortness of breath.  

Indeed, the Board further observes that the post-service record on appeal is similarly negative for any findings of complaints, treatment or diagnosis of a respiratory disorder until several decades after service.  In fact, the first post-service medical evidence of record pertaining to the Veteran's respiratory problems is a December 2007 VA History and Physical report which reflects that the Veteran had COPD and that he presented for a routine follow-up visit and laboratory review.  The Veteran denied any shortness of breath during this visit, and physical examination of the lungs was clear for any evidence of wheezing or rales bilaterally.  This treatment report is dated nearly thirty after the Veteran's separation from active service.  Even though service connection for a disorder such as this may not be shown simply based on continuity of symptoms (see Walker, 708 F.3d at 1331), such a large gap in treatment also weighs against his claim that his respiratory disorder is related to service.  Moreover, the Veteran himself has stated that he first noticed these respiratory symptoms in 2005, nearly twenty-eight years after his separation from active service.  

This gap in time notwithstanding, service connection may nevertheless be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, however, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorder to active duty, despite his contentions to the contrary.  

The Veteran was afforded a VA examination in connection to his claimed respiratory disorder in May 2011, at which time he reported that he first noticed the onset of respiratory symptoms including shortness of breath in 2005.  The Veteran provided his medical and military history and stated that he worked around and near asbestos during his period of service.  According to the Veteran, his military duties required the removal of asbestos from the walls of the naval ship with grinders so there was always a large number of floating asbestos particles flying around in the area.  The Veteran recalled no personal protective equipment being issued or used.  The VA examiner noted that the Veteran underwent a pulmonary function test (PFT) in May 2011 and a chest x-ray in April 2011 due to his history of tobacco use and asbestos exposure.  Physical examination of the pulmonary system revealed evidence of dyspnea and a cough, but was clear to auscultation with no evidence of wheezing, rales, or rhonchi.  Upon review of the chest x-ray results, the examiner characterized the heart size as normal, observed no infiltrates identified in the lungs, and described the CP angles as clear.  The VA examiner further observed evidence of "[o]ld healed granulomatous disease" but determined that the findings were negative for acute pulmonary disease.  Based on his review of the PFT results and the chest x-ray findings, the VA examiner diagnosed the Veteran with chronic obstructive pulmonary disease that is moderate in severity, and attributed the Veteran's shortness of breath to this disease.  The examiner further determined that objective medical evidence was absent a diagnosis of an asbestos related disease.  The examiner opined that the Veteran's COPD is less than at least as likely as not related to his reported history of asbestos exposure.  In reaching this opinion, the VA examiner noted that the Veteran had a long history of tobacco abuse that was more consistent with his current signs and symptoms, as well as with the test results.  

The Board finds the VA medical opinion to be highly probative as it is a definitive opinion based on a discussion with the Veteran regarding his medical history and current condition, a complete review of the medical records, and a physical examination.  The opinion is also consistent with the other evidence of record and is supported by a rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (which holds that factors for assessing the probative value of a medical opinion are the treatment provider's access to the claims file and the thoroughness and detail of the opinion.)  The VA examiner acknowledged the Veteran's history of in-service asbestos exposure, but also took into consideration his history of tobacco use.  Indeed, the Veteran's post-service VA treatment records reflect a history of heavy nicotine use.  VA treatment records dated in March 2001, May 2002, September 2002, May 2003, November 2004, March 2005, April 2005, October 2005, and December 2005 reflect that the Veteran was a current smoker/tobacco user and that he refused referral to an addictive disorder division for smoking cessation.  VA treatment records dated from 2007 through 2008 reflect that the Veteran continued to smoke two packs a day, and the more recent VA treatment records reflect that the Veteran was assessed with having nicotine dependence.  The Veteran has not provided any competent medical evidence to rebut the opinion against the claim or otherwise diminish their probative weight.  Thus, the Board finds that the May 2011 VA examiner's opinion is entitled to more probative weight than the Veteran's assertion that his disorder had its onset in service and/or is causally related to service.  Without medical evidence of a nexus between a claimed disease or injury incurred in service and the present disease or injury, service connection cannot be granted on a direct basis.  Hickson, 12 Vet. App. at 253.  

The Board has also considered the Veteran's statements relating his respiratory disability to his active service.  The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of his COPD.  See Jandreau, 492 F.3d at 1377, n.4.  A respiratory disability such as COPD is not diagnosed by unique and readily identifiable features, they do not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's COPD are found to lack competency.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.  


ORDER

The appeal of the issue of entitlement to service connection for a right hand condition/injury is dismissed.  

The appeal of the issue of entitlement to disability compensation pursuant to 38 U.S.C.A. § 1151 for hepatitis C claimed to have resulted from dental treatment at the Dayton VA hospital in February or March 2000 is dismissed.  

Entitlement to service connection for a respiratory disability manifested by shortness of breath and diagnosed as COPD is denied.  


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Such assistance includes assisting the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, and providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Head Injury and/or Residuals of a Head Injury

During his June 2015 hearing, the Veteran described the circumstances surrounding his in-service head trauma.  According to the Veteran, while attempting to retrieve the fender off the side of the ship, a large wave struck his naval vessel, throwing himself across the deck, at which point he struck his head against an iron object.  See Hearing Transcript, p. 8, and March 2011 Statement of Veteran.  The Veteran testified that he was knocked unconscious and had to get six stiches on his head as a result of this injury.  The Veteran also contends that he has experienced ongoing neurological and psychiatric problems since this in-service incident.  According to the Veteran, he has trouble functioning in stressful situations and he has a difficult time conducting tasks that require any critical thinking and analytical skills.  The Veteran also stated that he has a difficult time focusing on any given topic or task, and he often wanders into different tangents when discussing an issue or while working on something.  In addition, the Veteran testified that he suffers from memory loss, flashbacks, debilitating headaches and light sensitivity since this in-service injury.  With regard to his psychiatric issues, the Veteran claims that prior to service, he was outgoing and social in nature, but he had become withdrawn and disenfranchised since his in-service injury.  See T., pp. 9 - 16.  

The service treatment records include an accident/injury report which shows that the Veteran was taken to sick call in October 1975.  It was noted that he suffered a 3/4 inch laceration above the left eye while retrieving a fender on the port side of the ship.  The Veteran's wound was cleaned and stitched up, and he was given Tylenol for his pain and placed on bed rest for the remainder the day.  Subsequent clinical records dated the following day, and the day after reflect that the Veteran's wound was healing well with no evidence of an infection.  A March 1976 clinical note reflects that the Veteran hit his head on the "overhead" the day before with possible loss of consciousness.  It was noted that the Veteran currently had headaches.  At the June 1977 separation examination, the clinical evaluation of the neurological system was shown to be normal.  However, with regard to whether the Veteran had any identifying body marks, scars, or tattoos, the medical examiner noted that the Veteran had a one inch scar above his left eye.  The Veteran also reported a history of a head injury on his medical history report.  

The Veteran was afforded a VA traumatic brain injury (TBI) examination in June 2011.  During the examination, the VA examiner reviewed the Veteran's claims file and noted that he hit his head while serving aboard his assigned naval vessel in service.  It was noted that the Veteran was seen and treated for a laceration, and that he attributed his headaches and impaired mental functioning to this in-service head injury.  Upon interviewing the Veteran regarding his medical history, the Veteran denied any history of dizziness, vertigo, weakness, or paralysis and he further denied experiencing any balance problems.  The Veteran did relate a history of mild memory impairment, but denied having any additional cognitive problems, such as decreased goal-setting, planning, organizing, prioritizing, self-monitoring, problem solving, decision making, and flexibility in changing actions.  The Veteran also reported a history of decreased attention, concentration, executive function, and judgment abilities.  In addition, the Veteran related a history of psychiatric symptoms, to include mood swings, anxiety, depression or other symptoms.  The Veteran denied any sensory changes including numbness or paresthesias in any location or any type but he did report a history of neurobehavioral symptoms including irritability and restlessness.  

The neurological evaluation of the Veteran reflected his motor strength to be 5/5 throughout the examination using a standard muscle strength grading system.  The VA examiner noted that no peripheral nerves were involved with any weakness, and further observed no muscle atrophy or loss of muscle tone.  The Veteran's deep tendon reflexes were 2/4 throughout the evaluation, and bilaterally symmetrical, and sensory testing was shown to be normal to light touch, pinprick, vibration and double simultaneous extinction.  The examiner observed no peripheral nerve involvement with any abnormal sensation, and there was no gait abnormality, imbalance, tremor or fasciculations, lack of coordination, spasticity or rigidity.  The Veteran's tandem gait was described as unremarkable, and there was no other impairment of the autonomic nervous system, such as orthostatic hypotension including associated dizziness or syncope on standing, hyperhidrosis, delayed gastric emptying or heat intolerance.  

Results from the Mini-Mental status examination, which was conducted to assess the Veteran's cognitive function, were shown to be within normal limits, and the screening test revealed no problems with memory, concentration, attention, or executive functions.  The Veteran also underwent a neuropsychological evaluation, and the results of this test reflected no objective evidence of deficient memory functioning, but did reveal objective evidence of deficient attention/concentration.  The VA examiner observed no complaints or objective evidence of executive dysfunction and further observed no complaints or objective evidence of visuospatial perception deficits or constructional apraxia.  The Veteran's judgment was described as normal, and his social interactions were characterized as routinely appropriate.  The Veteran did not report or exhibit signs of disorientation or motor abnormalities, and there were no complaints or objective evidence of deficits in visuospatial orientation.  With regard to any subjective symptoms that mildly interfere with work, the examiner noted that the Veteran experienced difficulty sleeping, as well as headaches, agitation, fits of rage, appetite changes, racing thoughts, tangentiality, decreased memory, decreased attention, decreased auditory acuity, anxiety and depression.  The examiner also noted that the Veteran was reportedly sensitive to light.  The examiner did not observe any objective evidence of impairment regarding the Veteran's communication skills and the Veteran's consciousness level was deemed to be normal.  

Based on his discussion with, as well as his evaluation of the Veteran, the VA examiner diagnosed the Veteran with having cognitive disorder not otherwise specified (NOS).  According to the VA examiner, while the Veteran reports an event that could have potentially resulted in significant cognitive deficits, he appeared to be functioning "in the low average to high average range in most cognitive domains assessed."  The examiner acknowledged that the Veteran reported a significant loss/alteration in consciousness, but noted that he did not report any cognitive changes following the recovery period.  The examiner also noted that on the Beck Depression Inventory-II the Veteran scored in the moderate to severe range of depression, and his self-reported inventory indicates that he is mildly anxious as well.  According to the examiner, these factors along with the Veteran's history of alcohol/drug use and abuse "could certainly impact [the Veteran's] cognitive picture and perceptions of level of functioning."  The examiner determined that the pattern of neuropsychological results along with the Veteran's history suggest that his cognitive complaints and performance results are not a result of his TBI but appear to be more a result of his emotional issues.  The examiner further concluded that there was no evidence to support a diagnosis of a TBI at this time.  In reaching this assessment the examiner explained that due to the inconsistency of the Veteran's reported symptoms, there was no apparent need for a neurological examination in the medical record.  

Unfortunately, the Board does not find this opinion to be adequate.  Although the VA examiner determined that the evidence did not support a diagnosis of a TBI, he did not provide a clear explanation as to why the evidence did not support such a diagnosis.  He initially indicated that a TBI had not been diagnosed "due to inconsistent of symptoms report" and the negative neuropsychological test results.  Although the examiner discussed the neuropsychological tests results in full, he did not explain how these results were interpreted and applied to determine whether the Veteran had a TBI and/or residuals of a TBI.  Furthermore, it appears that the examiner predominantly relied on the Veteran's subjective description and reports of his symptoms, and namely the inconsistent reports of his symptoms, rather than the objective evidence when reaching this assessment.  However, the Board is unclear as to how the Veteran's reports have been inconsistent.  During the neuropsychological evaluation, the Veteran reported to have difficulty sleeping, headaches, agitation, fits of rage, racing thoughts, tangentiality in his thinking, decreased memory, decreased attention, and depression.  He has reported a number of similar symptoms throughout the appeal, and during his hearing.  Moreover, the VA examiner has not explained how these reported symptoms are not sufficient to support a diagnosis of TBI and/or residuals of a TBI.  The Board notes that a medical opinion is considered adequate only "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  See Stefl v. Nicholson, 21 Vet. App. 120, 122 (2007) (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  

Also, with regard to the Veteran's diagnosed cognitive disorder - as noted above, the VA examiner determined that the pattern of the Veteran's neuropsychological results along with his history "suggest" that his cognitive impairment is not a result of a TBI "but appears to be more of a result of his emotional issues."  The Board finds that this opinion suffers from a lack of specificity and certainty.  See e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus).  

In light of the inadequate medical opinions provided, the Board finds that the evidence of record is currently insufficient to decide the claim for service connection for a head injury and/or residuals of a head injury, and another VA examination is necessary before the merits of the appeal can be adjudicated.  

Right Ear Hearing Loss

The Veteran contends that he developed hearing loss in his right ear as a result of his exposure to acoustic trauma in service.  He also contends that his hearing loss is secondary to his in-service head injury.  

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  Secondary service connection is also available for chronic aggravation of a nonservice-connected disorder.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See 38 C.F.R. § 3.385; see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Turning to the Veteran's service treatment records, at the June 1975 enlistment examination, the clinical evaluation of the ears and drums was shown to be normal, and the Veteran denied a medical history of ear trouble or hearing loss.  On the authorized audiological examination, the examiner found his pure tone thresholds, in decibels, to be as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
XXXX
5
LEFT
5
5
5
XXXX
5

The Veteran denied a history of ear, nose or throat trouble, and it does not appear that he underwent an audiological evaluation prior to his separation, although the whispered voice test findings were shown to be 15/15 in both ears.  

The Veteran was most recently afforded a VA audiological examination in May 2011, at which time it was noted that his claims file was not available for review.  During the examination, the Veteran reported to have had exposure to extreme weapon, gun and mortar noise in service, and he added that he was not given any hearing protection during this time.  The Veteran also reported to have post-service occupational noise exposure while working as a truck driver and while working in a factory.  On the authorized audiological evaluation, pure tone thresholds, in decibels were shown to be: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
50
40
LEFT
20
15
15
35
35

Results from this audiological evaluation establish that the Veteran has a current hearing disability in the right ear that satisfies the criteria under 38 C.F.R. § 3.385 (2014).  

Based on her discussion with and evaluation of the Veteran, the VA examiner diagnosed the Veteran with having normal to moderate sensorineural hearing loss in the right ear.  However, when asked whether the Veteran's hearing loss was due to, or a result of the head injury he sustained in service, the examiner determined that since the Veteran's claims file was unavailable for review, she was unable to opine as to whether or not his hearing loss was present after his in-service head injury.  

In the May 2012 Statement of the Case (SOC), the Decision Review Officer (DRO) indicated that the VA examiner opined that the Veteran's hearing loss is at least as likely as not caused by, or a result of his noise exposure while in the military.  The DRO further wrote that the VA examiner determined that since acoustic trauma had not been confirmed, the opinion provided did not establish service connection.  Unfortunately, there is no documentation of this opinion referenced by the DRO, and the Board is unclear whether the DRO made a mistake when adjudicating the right ear hearing loss claim, or whether another VA examination was conducted and/or whether an additional addendum to the May 2011 VA examination report was provided.  If another VA examination was conducted and/or an addendum opinion was issued, the records have not been associated with the claims file.  The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically in the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  In light of the fact that there may be a missing VA examination report, addendum opinion, or VA treatment records, which have been referenced and taken into consideration by the DRO in the SOC, that appear to have a bearing on the Veteran's claim, a remand is necessary to accord the AOJ an opportunity to obtain these documents and associate them with the claims file.  

Also, the Veteran's claims file should be referred to the same VA audiologist who evaluated him in May 2011 so she can have an opportunity to review the Veteran's medical records and provide an etiological opinion regarding the Veteran's right ear hearing loss.  

Headaches

The Veteran contends that he has experienced headaches since his in-service head injury and his current headaches are secondary to his head injury residuals.  

In addition to the October 1975 injury, the service treatment records reflect that the Veteran was seen at the military dispensary in March 1976 after hitting his head on an overhead the day before.  It was noted that the Veteran lost consciousness for a while after this incident, and was experiencing headaches.  He was seen for follow-up treatment the next day, at which time he described some relief from his headaches after taking Tylenol.  At the June 1977 separation examination, the clinical evaluation of the head and neurological system was absent any abnormalities.  However, the Veteran did report a history of a head injury in his medical history report.  

The earliest post-service treatment records reflecting the Veteran's complaints of headaches are dated in April 2000.  During this treatment visit, the Veteran stated that he was feeling better although he was still experiencing headaches.  

The Veteran was afforded a VA examination in connection to his headache claim in May 2011, at which time he provided his medical history and reported that his headaches started following his October 1975 head injury in service.  The Veteran also stated that his headaches began in the 1980's.  He noted that his headaches occur three to four times a month, are throbbing in nature, and are exacerbated by bright lights that are moderate to severe in intensity.  Based on his discussion with, and evaluation of the Veteran, the VA examiner diagnosed the Veteran with having migraine headaches that are chronic, common, and recurrent.  The examiner opined that the Veteran's common migraine headaches are less than at least as likely as not related to history of TBI.  In reaching this conclusion, the examiner relied on the incongruent times in which the headaches started.  He also noted that the Veteran's headaches had grown worse, as reported by the Veteran, which is inconsistent with TBI headaches.  The examiner also determined that the headaches are more consistent with migraine or analgesic rebound headaches.  

The Veteran is not service connected for his head injury and/or residuals of a head injury.  As such, the claim for entitlement to service connection for headache and service connection for a head injury and/or residuals of a head injury are inextricably intertwined.  For this reason, the issue of service connection for a head must be resolved prior to resolution of the claim for headaches.

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for claimed disabilities should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c) ; 38 C.F.R. § 3.159(b) ; see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Request relevant records pertaining to treatment the Veteran has received for his hearing loss, headaches, and potential symptoms akin to those typical of a TBI and/or residuals of a head injury, to include memory loss, difficulty sleeping, agitation, fits of rage, appetite changes, racing thoughts, tangentiality, decreased memory, decreased attention, anxiety and depression, generated at the VA Medical Center (VAMC) in Dayton, Ohio, and dated from April 2013 to the present.  Also, retrieve any and all examination reports, addendum opinions or treatment records pertaining to the Veteran's right ear hearing loss that were referenced by the DRO in the May 2012 SOC.  All such available documents should be associated with the claims file, and all efforts to obtain the evidence must be noted it the claims folder.  

The AOJ should also take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated or evaluated him since service for his claimed disabilities.  The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing.  The Veteran may submit medical records directly to VA.  

2. Thereafter, the Veteran should be scheduled for a VA TBI examination.  The claims folder, to include all records on VBMS and Virtual VA, and a copy of this remand must be made available to, and reviewed by, the examiner in conjunction with the examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  The examiner should specifically take note of the October 1975 and March 1976 clinical records documenting the Veteran's in-service head injury, and the June 2011 VA TBI examination report.  

Following a review of the record, and an evaluation of the Veteran, the examiner should confirm and identify whether the Veteran has residuals of a head injury/TBI, presently or at any point during the claims period.  Any tests deemed necessary to confirm or rule out any diagnosis must be undertaken.  In discussing this, please distinguish between symptomatology that is attributed to a separate and distinct disorder, to include a potential psychiatric disability.  If certain symptoms cannot be ascribed to a specific diagnosis, this should be indicated.  If it is found that the Veteran does not have a head injury/TBI or residuals of a head injury/TBI, then provide an opinion as to whether the Veteran's reported symptoms (memory loss, difficulty sleeping, agitation, fits of rage, appetite changes, racing thoughts, tangentiality, decreased memory, decreased attention, anxiety and depression) can be attributed to any specific disability.  The examiner should also specify whether the Veteran has a cognitive disorder, and if so whether the above-referenced symptoms are associated with his cognitive disorder.  

For any residuals of a head injury/TBI/cognitive disorder diagnosed on examination, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any such disability diagnosed on current examination had its onset in service, or is otherwise causally or etiologically related to the Veteran's military service, to include his in-service head injuries in October 1975 and/or March 1976.  

If the examiner finds that the Veteran has a head injury/TBI/cognitive disorder that is not related to his in-service head injuries, then he/she must provide a complete rationale upon which his/her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion.  The examiner must also address whether there are any other factors that could have led to the Veteran's head injury/TBI/cognitive disorder, and whether any of these factors were incurred in, or otherwise related to the Veteran's military service. In answering these questions, the examiner should also address the Veteran's competent assertions that he has experienced symptoms of TBI/head injury since service, and should specifically set forth the medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since his military service.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  

3. Then, the Veteran's claims file should be referred to the same VA audiologist who evaluated him in May 2011, or another VA audiologist if the May 2011 VA audiologist is unavailable.  The claims folder, and a copy of this remand must be made available to, and reviewed by, the examiner.  The VA examiner should take into consideration the October 1975 and March 1976 clinical records documenting the Veteran's in-service head injuries, the May 2011 VA audiological evaluation, and any additional VA audiology reports, evaluations and addendums.  

Following a review of the record, the examiner should then express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any right ear hearing loss had its clinical onset in service or is otherwise related to the Veteran's military service, to include the Veteran's in-service head injuries or his reported noise exposure.  In answering this question, the examiner should address the Veteran's competent assertions that he has experienced hearing problems since service, and should set forth the medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since her military service.  

If the Veteran is granted service-connection for a head injury/TBI or residuals of a head injury/TBI, or a cognitive disorder, and the VA examiner finds that the Veteran's right ear hearing loss is unlikely directly related to service,  then the examiner should express an opinion as to whether it is at least as likely as not, a 50 percent probability or greater, that his right ear hearing loss is proximately due to, or aggravated by his service-connected head injury/TBI or residuals of a head injury/TBI, or his cognitive disorder.  If aggravated, specify the baseline of the right ear hearing loss prior to aggravation, and the permanent, measurable increase in right ear hearing loss resulting from the aggravation.  A complete rationale should be provided for all opinions expressed.  

If the examiner finds that the Veteran's disability(ies) is(are) not related to his service and/or to a service-connected disability, then he or she must provide a complete rationale upon which his or her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  

4. Then, if the examiner determines that the Veteran does have a TBI and/or a TBI residual disability, and the Veteran's headaches are not found to be a residual of his TBI disability, but is rather a separate co-existing disability, the Veteran should be scheduled for a VA examination to determine the nature and etiology of his headaches.  The claims folder, to include all records on VBMS and Virtual VA, and a copy of this REMAND must be made available to the examiner in conjunction with the examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  

For any headaches diagnosed on examination, the examiner should then express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any headaches were clinically present in service or otherwise related to active duty to include his in-service head injuries.  In answering this question, the examiner should address the Veteran's competent assertions that he has experienced hearing problems since service, and should set forth the medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since her military service.  

If the Veteran is granted service-connection for a head injury/TBI or residuals of a head injury/TBI, or a cognitive disorder, and the VA examiner finds that the Veteran's headache is unlikely directly related to service, then the examiner should express an opinion as to whether it is at least as likely as not, a 50 percent probability or greater, that his headache is proximately due to, or aggravated by his service-connected head injury/TBI or residuals of a head injury/TBI, or his cognitive disorder.  If aggravated, specify the baseline of the headache prior to aggravation, and the permanent, measurable increase in headache resulting from the aggravation.  A complete rationale should be provided for all opinions expressed.

If the examiner finds that the Veteran's disability(ies) is(are) not related to his service and/or to a service-connected disability, then he or she must provide a complete rationale upon which his or her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  
5. After conducting any additional development deemed necessary, readjudicate the claims of entitlement to service connection for head injury/residuals of a head injury, right ear hearing loss to include as secondary to a service-connected disability, and headaches to include as secondary to a service-connected disability.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


